DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 5, it appears that “compass magnetic” should be “compass magnet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by French (PCT/US2004/033891).
French discloses a self-rotating device that comprises:  2a body (6, Fig. 1);  3an electric motor carried on the body and driving rotation of the body; the4thethe  electric motor comprises:  5a compass magnet (34, Fig. 1) for aligning to an ambient magnetic field;  6at least one field magnet (M1, M2, M3, M4, Fig. 2) apart from the compass magnet;  7a mechanical linkage (8, Fig. 1) fixing an orientation of the at least one field magnet to an 8orientation of the compass magnet;  9at least one coil (C1, C2, C3, Fig. 2) mechanically fixed to the body;  10wherein the at least one coil is located to interact with a magnetic field generated by 11the at least one field magnet; and, 12a current supply (P1, P2, P3, Fig. 4) for supplying commutated current to the at least one coil.
Regarding claim 2, the coil disclosed by French comprises three uniformly spaced apart coils (C1, C2, C3, Fig. 2).
Regarding claim 3, the filed magnet disclosed by French comprises four uniformly spaced apart field magnets (M1, M2, M3, M4, Fig. 2).
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a phototransistor wired in series between the solar cell and the coil, in combination with the remaining limitations of the claims.
Regarding claim 12, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a light transmissive outer container, a hollow rotating body immersed in fluid within the container, the body comprising an outer wall and an inner chamber, a conduit passing through the outer wall and defining a fluid passageway, and an amount of gas in the inner chamber, in combination with the remaining limitations of the claims.
Claims 5-11 and 13-15 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631